          Case 4:20-cv-00028-BMM Document 25 Filed 12/07/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION
LEE SANFORD HUDSON,             )
                                )                  Cause No. CV-20-028-GF-BMM
          Plaintiff,            )
                                )                  ORDER FOR DISMISSAL
     -vs-                       )                  WITH PREJUDICE
                                )
PROGRESSIVE NORTHWESTERN )
INSURANCE COMPANY & DOES 1- )
5,                              )
                                )
          Defendants.
_______________________________

        UPON the Stipulated Motion for Dismissal; it is hereby ordered that the above-

referenced matter be dismissed with prejudice as fully settled on the merits, each

party to bear its own costs and attorneys’ fees.

                 Dated this 7th day of December, 2020.




Order for Dismissal with Prejudice                   Page 1 of 1
